Case 1:19-cr-00575-FB Document 140-1 Filed 01/30/20 Page 1 of 16 PageID #: 691




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                        x
 UNITED STATES OF AMERICA
                                                         PROTECTIVE ORDER
        - agarnst -

  (r-$ &*n G.                                            Cr. No. l9-575 (FB)


                          Defendantl

                                        x

                IT IS HEREBY STIPULATED AND AGREED by and between the

 undersigaed attomeys and ORDERED by the Court, pursuant to Federal Rule of Criminal

 Procedure l6(d), that:

                l.     .The discovery material disclosed pursuant to Rule 16   ofthe Federal

 Rules of Criminal Procedure to the defendant and the undersigned defense counsel ("defense

 counsel") by the govemment in the above-captioned case, which is specifically identified by

 the govemment as material necessitating protection and produced pursuant to this Protective

 Order (the "Protected Discovery Material"), and any and all copies, notes, transcripts,

 documents and other information derived or prepared from the Protected Discovery Material,

 may be used by the defendant, defense counsel and defense staff (as that term is defined in

 paragraph 2) only for purposes ofdefending against the charges in the above-captioned case,

 including but not limited to preparation for trial and any sentencing, appeal or collateral

 attack involving the charges in the above-captioned case.
Case 1:19-cr-00575-FB Document 140-1 Filed 01/30/20 Page 2 of 16 PageID #: 692




                2.     With the exceptions noted in paragraphs 4 and 5, any and all Protected

 Discovery Material disclosed to the defendant and defense counsel by the government, and

 any copies, notes, transcripts and documents derived or prepared from the Protected

 Discovery Material, shall not be further disclosed or disseminated by the defendant or

 defense counsel to, or with, any individuals (including without limitation co-defendants),

 organizations or other entities, other than to non-lawyer personnel employed by defense

 counsel and subject to defense counsel's supervision, including but not limited to private

 investigators, analysts and potential experts ("defense staff'), provided such defense staff

 have been provided with a copy of this Protective Order and have signed Attachment A to

 this Protective Order, without fi.rther order of the Court.

                3.     In addition to the restrictions detailed herein relating to the Protected

 Discovery Material, any Protected Discovery Material that constitutes evidence, audio

 recordings, transcripts, affrdavits, documents or other information that discloses identi$ing

 information of any potential witnesses in the above-captioned case (the "Protected Witness

 Discovery Material"), and is specifically identified by the government as Protected Witness

 Discovery Material, and any and all copies, notes, transcripts, documents and other

 information derived or prepared from the Protected Witness Discovery Material (i) may not

 be disseminated beyond the defendant, defense counsel and defense staff;     (ii) may not be

 copied by the defendant, defense counsel and defense staff except that defense counsel and

 defense staff may copy the Protected Witress Discovery Material provided that such material

 remains within the sole possession of defense counsel and defense staff at all times; and    (iii)


                                                 ')
Case 1:19-cr-00575-FB Document 140-1 Filed 01/30/20 Page 3 of 16 PageID #: 693




 may not be possessed or accessed by the defendant except when reviewing the Protected

 Witness Discovery Material in the presence of defense counsel or defense staff.

               4.       Defense counsel may disribute Protected Discovery Material (but not

 Protected Witress Discovery Material) to or with a person, other t}ran a co-defendant, being

 contacted or interviewed by defense counsel or defense staff as a potential witness, provided

 that such potential wimess has been provided with a copy of this Protective Order and has

 signed Attachment   A to this kotective Order, without further order of the Court, upon

 obtaining the signatue on Attachment A of the potential witness (and the potential witness's

 counsel, if Protected Discovery Material is disclosed to such counsel), for retention in

 defense counsel's   files.   Defense counsel may play audio files constituting Protected

 Witness Discovery Material (but not distribute such material) to a potential witness without

 such potential witness signing Attachment A to this Protective    Order.   Defense counsel may

 distribute Protected Discovery Material, including Protected Witness Discovery Material, to

 or with a co-defendant pursuant to ajoint defense agreement, if the co-defendant and his or

 her counsel have signed Attachment A to this Protective Order or a standalone order

 containing the identical protections. Before distributing Protected Discovery Material to a

 witness pursuant to this paragraph, defense counsel must redact information ofthe type

 identified in Rule 49.1(a) of the Federal Rules of Criminal Procedure.

               5.       Aly    individual to whom disclosure is authorized pusuant to

 paragraphs 3 or 4 shall be provided a copy of this Protective Order by defense counsel and

 shall be advised by defense counsel that he or she may not fi.rther disclose any portion of the



                                                  3
Case 1:19-cr-00575-FB Document 140-1 Filed 01/30/20 Page 4 of 16 PageID #: 694




 Protected Discovery Material, or any copies, notes, transcripts or documents derived or

 prepared from the Protected Discovery Material, except in conformity with this Protective

 Order.

               6.      In the event the defendant defense counsel and/or defense staff wishes

 to disclose any portion of the Protected Discovery Material or any copies, notes, transcripts

 or documents derived or prepared from the Protected Discovery Material to or with any

 individual to whom disclosure is not authorized by paragraphs 3 or 4, or for a purpose not

 contemplated by paragraphs 3 or 4, defense counsel must provide advance notice to the

 govemment and make application to the Court for authorization to make such disclosure, and

 such notice must be given sufficiently in advance of the contemplated application so as to

 permit briefing and argument as to the propriety ofsuch disclosure.

               7.      In the event the defendant defense counsel and/or defense staff wishes

 to attach any portion of the Protected Discovery Material to public filings made with the

 Court, defense counsel must provide advance notice to the govemment and make an

 application to the Court for authorization to make such disclosure, and such notice must be

 given sufficiently in advance of the contemplated application so as to permit briefing and

 argument on the propriety of such disclosure.

                8.     Nothing in this Protective Order releases counsel for the govemment or

 defense counsel or defense staff from their obligations to comply with the "Free Press-Fair

 Trial Directives" of Local Rule 23.1 of the Local Criminal Rules of the Eastem District of

 New York.


                                                 4
Case 1:19-cr-00575-FB Document 140-1 Filed 01/30/20 Page 5 of 16 PageID #: 695




                9.       Nothing in this Protective Order shall preclude the govemment from

 seeking a further protective order pursuant to Rule   l6(d)   as to   particular items of discovery

 material.

                   10.   Ifthe defendant obtains additional or substitute counsel beyond those

 listed in the signature page hereto, the undersigned defense counsel will not transfer any

 portion of the Protected Discovery Material or any copies, notes, transcripts, documents or

 other information derived or prepared from the Protected Discovery Material, unless and

 until such additional or substitute counsel signs Attachment A ofthis Protective Order, and is

 provided a copy ofthe Protective Order.

               I   l.    The defendant and defense counsel will return to the government

 and/or destroy the Protected Discovery Material and all copies thereof, whether in the

 possession ofthe defendant, defense counsel or defense staff, at the conclusion        ofrial ifthe

 defendant is acquitted on all counts, or, in the case ofa conviction at trial or by guilty plea,

 upon completion of sentencing, appeal or collateral attack on the conviction made by the

 defendant in this case, ifany.

               12.       Draft transcrips, translations and/or summaries (including, but not

 limited to, those contained in wiretap line sheets) provided to the defendant by the

 govemment, as well as copies, redacted copies and any portions thereof (collectively, "Draft

  Transcripts"), have neither been finalized nor reviewed for accuracy by the govemment.

               13.       Draft Transcripts may not be fumished to any member of the legal staff

  of an attomey who has signed this stipulation unless the staff member agrees to be bound by


                                                  )
Case 1:19-cr-00575-FB Document 140-1 Filed 01/30/20 Page 6 of 16 PageID #: 696




 the terms of that Protective Order.

               14.     The use of any Draft Transcripts by any defendant is limited to   trial

 preparation for this case, including the preparation oftranscripts by the defense. Draft

 Transcripts cannot be used in any plogggding by any person, including persons who are not

 parties to this case, in any form or for any purpose whatsoever, including use in cross-

 examination of any witness.

               15.     All Draft Transcripts, whether in the possession of   defense cotmsel, the

 defendant and/or defense staff, will be returned to the govemment when final transcripts are

 provided by the govemment or when the jury is swom in this case, whichever occurs first.

               16.     Any violation of this Protective Order,   as detennined by the Court,     will

 require the immediate retum to the govemment of the Protected Discovery Material, the

 Protected Witness Discovery Material and Draft Transcripts, and all copies thereof, and may

 also result in a finding of contempt of Court.

 Dated: Brooklyn, New York
      Janrary 23,2020

                                                           RICHARD P. DONOGHUE
                                                           United States Attomey
                                                           Eastem District of New York



                                                      B1     tudsL
                                                            Keith D. Edelman
                                                            Kayla C. Bensing
                                                            Assistant U.S. Attorneys



 %//z4a'7/bA,fa/
 Eric Creizman, Esq.
 Melissa Madrigal, Esq.
 Attomeys for Defendant Renato Barca, Jr.
                                                  6
Case 1:19-cr-00575-FB Document 140-1 Filed 01/30/20 Page 7 of 16 PageID #: 697




      the terms   of that Protective Order.

                     14.      The use of any Draft Transcripts by any defendant is limited to trial

      preparation for this case, including the prcparation of transcripts by the defense. Draft

      Transcripts cannot be used in any proceeding by any person. including persons who are not

      parties to this case. in any form or for any purpose whatsoever, including use in cross-

      examination of any witness.

                     I5.      All Draft   Transcripts, whether in the possession of defense counsel, the

      defendant and/or defense staff,     will   be retumed to the government when   final transcripts are

      provided by the govemment or when the jury is swom in this case, whichever occurs first.

                     16.      Any violation ofthis Protective Order, as determined by the Court, will

      require the immediate rerum to the government of the Protected Discovery Material, the

      Protected Witness Discovery Material and Draff Transcripts, and all copies thereof, and may

      also result in a finding of contempt of Court.

      Dated: Bmoklvn. New York
            tamaryi$zozo

                                                                   RICHARD P. DONOGHUE
                                                                   United States Attomey
                                                                   Eastem District of New York


                                                              By     ru)
                                                                    Keith D. Edelman
                                                                    Kayla C. Bensing
                                                                    Assistant U.S. Attorneys



  \   la           f({             Erq
      Attomey for Defendant                      Cc,


                                                          6
Case 1:19-cr-00575-FB Document 140-1 Filed 01/30/20 Page 8 of 16 PageID #: 698




         the terms ofthat Protective Order.

                       14.      The use of any Draft Transcripts by any defendant is limited to trial

         preparation for this case, including the preparation of transcripts by the defense. Draft

         Transcripts cannot be used in any proceeding by any person, including persons who are not

         parties to this case, in any form or for any purpose whatsoever, including use in cross-

         examination of any witness.

                      15.       All Draft Transcripts, whether in the     possession ofdefense counsel, the

         defendant and/or defense staff,    will   be retumed to the govemment when final transcripts are

        provided by the government or when the jury is swom in this case, whichever occurs frst.

                      16.       Any violation ofthis protective Order,      as determined   by the Court, will

        require the imnediate return to the government of the protected Discovery Material, the

        Protected witness Discovery Material and Draft Transcripts, and all copias thereof, and may

        also result in a finding of contempt of Court.

        Dated: Brooklyn, New York
             January  4  2020

                                                                   RICHARD P. DONOGHUE
                                                                   United States Attomey
                                                                   Eastem District of New York



                                                                By:    zu),wa*_
                                                                      Keith D. Edelman

,{rr.^*       (o, LlP                                                 Kayla C. Bensing
                                                                      Assistant U.S. Attomeys


                                                   I}Y lro
B                                    Esq.
    I   Attomey for Defendant    J
                                                          'd
                                                           6
Case 1:19-cr-00575-FB Document 140-1 Filed 01/30/20 Page 9 of 16 PageID #: 699




   the terms of that Protective Order'

                                                                          is timited to trial
                 14.     The use of any Draft Transcripts by any defenda$

                                       the pr€paration of trnscripts by the defense- Draft
   Feparation for this casc, including
                                                          persoq including persons who are not
   Transcrips carnot be used in any proceeding by any
                                                                    including use in cross-
   parties to this case, in any form or for auy purpose whatsoever'

   examination of anY u'itness-
                                                                                       counsel' the
                  15.      Alt Draft Transcripts' thelher in the possession of defensc

                               stafi will   be retumed to the govemment when    final transcripts are
    dcfendant and/or defense

    provided by the govemment or when the
                                          jury is swom in this case' whichcver occurs first"

                                                                                    by the Court'   will
                  16.      Any violation ofthis Protective Order'   as determined


    requiretheimmediaterehrntothegovernmentoftheProtectedDiscoveryMaterial'the
                                                                                     aud may
    protected Mmess Discovery Material and Draft TranscripS, aad all copies thereof'

    also result in a finding of contempt of Coutt'

    Dated: BmoklYn, New York
           Ianuary 8o,2020

                                                            NCHARD      P. DONOGHUE
                                                            United States Attome-Y
                                                            Eastern District of New    York
                                                                            \
                                                          By:              A
                                                                Keith D. Edelman
                                                                Kayla C. Bensing
                                                                Assistant U.S. AttomeYs




                    rs(.          Esq
     AttomeY for De en ant                   at

                                                      6
Case 1:19-cr-00575-FB Document 140-1 Filed 01/30/20 Page 10 of 16 PageID #: 700




(

    J      S. WA             . Esq.
    Attoiney for Defendant GEORGE CAMPOS


    SO ORDERED.

    /S/ Frederic Block 1/30/20
    THE HONORABLE FREDERIC BLOCK
    UNITED STATES DISTRICT ruDGE
    EASTERN DISTRICT OF NEW YORK




                                           1
Case 1:19-cr-00575-FB Document 140-1 Filed 01/30/20 Page 11 of 16 PageID #: 701




                              Esq.
    Attorney for Defendant   Sam€,s Crqcqa,

    SO ORDERED.

    /S/ Frederic Block 1/30/20
    THE HONORABLE FREDERIC BLOCK
    TJMTED STATES DISTRICT ruDGE
    EASTERN DISTRICT OF NEW YORK




                                              7
Case 1:19-cr-00575-FB Document 140-1 Filed 01/30/20 Page 12 of 16 PageID #: 702




dAtt6 Hbat€                Esq.
  Attorney for Defendant r? €flttv   /,n.nr;a.

  SO ORDERED.

  /S/ Frederic Block 1/30/20
  THE HONORABLE FREDERIC BLOCK
  UNITED STATES DISTRICT ruDGE
  EASTERN DISTRICT OFNEW YORK




                                                 7
Case 1:19-cr-00575-FB Document 140-1 Filed 01/30/20 Page 13 of 16 PageID #: 703




           Attomey for Defendant
                                              t,6,r,,*h

           SO ORDF]RED

            /S/ Frederic Block 1/30/20
           THE HONORABLE FREDERIC BLOCK
           UMTED STATES DISTRICT JUDGE
           EASTERN DISTRICT OF NEW YORK




                                          7
Case 1:19-cr-00575-FB Document 140-1 Filed 01/30/20 Page 14 of 16 PageID #: 704




    2    ;l   uiG
          for Defendant      L

   SO ORDERED.

    /S/ Frederic Block 1/30/20
   THE HONORABLE FREDERIC BLOCK
   UNITED STATES DISTzuCT JUDGE
   EASTERN DISTzuCT OF NEW YORK




                                     7
Case 1:19-cr-00575-FB Document 140-1 Filed 01/30/20 Page 15 of 16 PageID #: 705




t\t..rr.t    St   cit<r-   ..   B sq
 Attomey for Defendant           \'^r t\,r.*,,   rN U



 SO ORDERED.

 /S/ Frederic Block 1/30/20
 THE HONORABLE FREDERIC BLOCK
 UMTED STATES DISTRICT JUDGE
 EASTERN DISTRICT OF NEW YORK




                                                        7
Case 1:19-cr-00575-FB Document 140-1 Filed 01/30/20 Page 16 of 16 PageID #: 706




                              E.q
   Attorney for Defendant               ay'c-/e-
                                       //rr/ro'd
   SOORDERED.

    /S/ Frederic Block      1/30/20
   TTIE HONORABLE FREDERIC  BLOCK
   UNITED STATES DISTRICT ruDGE
   EASTERN DISTRICT OF NEW YORK




                                        1
